        Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 1 of 30                    FILED
                                                                                2018 Nov-06 PM 04:20
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

SHANNON HAMNER,                       |
                                      |
      Plaintiff,                      |
                                      |
v.                                    |       CIVIL ACTION NO.
                                      |
TUSCALOOSA COUNTY                     |
SCHOOL SYSTEM, WALTER                 |
DAVIE, ALLISON MAYS AND               |
CLIFTON (“CRAIG”) HENSON              |


                                  COMPLAINT


      Plaintiff Shannon Hamner (“Hamner”) brings this action to remedy and seek

redress for flagrant and unlawful sex discrimination and retaliation in her former

employment and the termination of her employment with Defendant Tuscaloosa

County School System (“TCSS”) in violation of Title VII of the Civil Rights Act of

1964, as amended (“Title VII”), and 42 U.S.C.§ 1981. She also brings this action to

remedy retaliation (unlawful under § 1981) on the parts of the individual Defendants

– TCSS’ superintendent Walter Davie; its human resources director Allison Mays

and Clifton (“Craig”) Henson, who was the principal at the school at which Plaintiff

worked, each of whom personally contributed to the sexually and gender-hostile

work environment in which Plaintiff, and each of whom retaliated against Plaintiff



                                          1
           Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 2 of 30




in violation of § 1981. Defendants Davie and Mays heavily participated in, indeed

orchestrated, the retaliation (unlawful under § 1981) against Plaintiff.

I.    JURISDICTION AND VENUE
      1.       This Court has jurisdiction over the federal (Title VII and § 1981)

claims in this action pursuant to 28 U.S.C. § 1331 and 42 U.S.C. § 2000e-5(f)(1)(A)

& (f)(3). The Court has supplemental jurisdiction over the State law claims asserted

against Defendant Henson pursuant to 28 U.S.C. § 1367.

      2.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), as

Hamner worked for Defendant TCSS, and the events giving rise to Hamner’s claims

occurred, in this District.

II.   PARTIES
      3.       Plaintiff Shannon Hamner is a female individual who formerly worked

for and was employed by Defendant TCSS as a school counselor.

      4.       Defendant TCSS is the agency of Tuscaloosa County, Alabama that

operates Tuscaloosa County’s School System, including Hillcrest Middle School

(“HMS”) and Collins-Riverside Middle School (“CRMS”), both of which are

schools at which TCSS employed Hamner and where Hammer worked, as a school

counselor (at HMS and next (and last) at CRMS). At all times material to this action,

TCSS is and was




                                          2
           Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 3 of 30




               a.    a public (local governmental) employer that employed more than

               15 employees, and an “employer” governed by and subject to suit under

               Title VII;

               b.     and a “person” governed by and subject to suit under § 1981.

      5.       Defendant Allison Mays (“Mays) is an individual employed by TCSS

as its human resources director. At all times material to this action, Mays was and

acted as an agent and employee of TCSS. Mays is a “person” governed by and

subject to suit personally under § 1981.

      6.       Defendant Clifton (“Craig”) Henson (“Henson”) is an individual

employed by TCSS as its principal of CRMS. Henson is male. At all times pertinent

to this action, Henson was and acted as an agent and employee of TCSS. Henson is

a “person” governed by and subject to suit personally under § 1981.

      7.       Defendant Walter Davie is an individual employed by TCSS as its

Superintendent, the highest-ranking position of employment with TCSS. Davie is

male. At all times pertinent to this action, Davie was and acted as an agent and

employee of TCSS. Davie is a “person” governed by and subject to suit personally

under § 1981.




                                           3
            Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 4 of 30




III.   FACTS

A.     Satisfaction of Administrative Requisites
       8.       Hamner satisfied all administrative requisites for bringing this action

under Title VII.

       9.       Hamer filed a charge of sex/gender discrimination and retaliation with

the Equal Employment Opportunity Commission (“EEOC”) within 180 days of the

discrimination and retaliation of which she complains. A copy of that EEOC charge

is attached hereto as Exhibit A.

       10.      Hamner files this action within 90 (ninety) days of receipt of her right-

to-sue notice from the EEOC. A copy of that notice is attached hereto as Exhibit B.

B.     Background: Hamer’s employment at Hillcrest Middle School and
       Plaintiff’s prior lawsuit here called “Hamner I”
       11.      Before her employment was terminated, Hamner was a decades-long

employee of TCSS. She began her employment with TCSS in 1988.

       12.      At all times material to this action, Hamner is and has been a nationally-

certified school counselor and licensed to work as a counselor in Alabama schools

by Alabama’s Department of Education.

       13.      Hamner worked for TCSS as a school counselor, including working for

many years as the school counselor of TCSS’s HMS.

       14.      During her employment as a school counselor for TCSS at HMS,

Hamner was subjected to and the victim of repeated disgusting lewd, even obscene,


                                             4
        Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 5 of 30




sexual harassment perpetrated by another TCSS’ employee – a coach who worked

and was employed by TCSS at HMS. Such harassment included, without limitation,

that coach exposed his penis to Hamner and tried to force her to touch it while he

made lewd statements to her about it. Hamner frantically escaped from that situation

physically unharmed but emotionally shaken.          Thereafter, that harasser coach

continued his sexual harassment of Hamner in and during their respective

employment at HMS.

      15.    Hamner complained to TCSS’ then-human resources director

(Defendant Mays’ predecessor in that position) about the above-described sexual

harassment, filed an EEOC charge about it, and ultimately filed a lawsuit about it,

in which she complained it violated Title VII and § 1981. See Hamner v. Pruitt,

TCSS, et al., Civil Action No. 7:15-cv-00925-JHE, United States District Court for

the Northern District of Alabama at Docs. 1, 25-1, 25-2. Hereafter, that lawsuit is

referenced as “Hamner I.”

      16.    During the course of Hamner I, specifically on the record during

Hamner’s counsel’s deposition of a witness in that case – a deposition of a HMS

teacher – the teacher explicitly threatened to get an attorney and sue Hamner for

getting that teacher involved as a witness in that case.

      17.    That teacher’s threat was in retaliation for Hamner pursuing her

protected lawsuit in Hamner I.



                                          5
         Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 6 of 30




       18.    In response to that threatened retaliation, Hamner’s counsel asked

TCSS through TCSS’ counsel to restrain that teacher’s retaliatory threat to sue

Hamner, but TCSS’ counsel, and TCSS, did nothing to restrain the teacher’s

retaliatory threat and thereby ratified it.

       19.    Eventually, Hamner and TCSS and the individual defendants, including

the alleged sexual harasser in Hamner I, settled that case.

       20.    The settlement does not diminish the fact the retaliation against Hamner

for her protected lawsuit in Hamner I started during the pendency of Hamner I and

continued thereafter through Hamner’s subsequent suspension and termination from

employment and continued even after her employment was terminated, as described

below.

       21.    As a part of that settlement of Hamer I, all parties agreed to various

terms the parties are supposed to keep confidential.

       22.    In disregard of and disdain for Hamer’s rights under the settlement

agreement in Hamner I, Defendant TCSS and Mayes had one of the individual

Defendants in Hamner I attend a work meeting in the same room in which Hamner

was attending the meeting.

       23.    Their attendance of a work meeting in the same room was in blatant

disregard to Hamner’s right to not have to work in the same room with the individual




                                              6
         Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 7 of 30




defendants in Hamner I, which was a right on which Hamner insisted to avoid further

abuse and mistreatment by and exposure to the individual defendants in Hamner I.

      24.    This evidenced Defendants Mays’ and TCSS’ utter disdain of and

disregard for Plaintiff’s rights.

      25.    Related to but not part of settlement agreement, Hamner was permitted

to transfer to another TCSS’ school at which the alleged harasser and the individual

defendants in Hamner I did not work – CRMS.

      26.    While the parties to Hamner I were settling that case, Defendant Walter

Davie was already anticipating retaliating against Hamner by having her fired from

her TCSS’ employment at CRMS.

      27.    As part of anticipating that retaliation, Defendant Davie carefully made

sure that Plaintiff’s transfer to and employment at CRMS was not made part of the

agreement by which Hamner, TCSS and other parties settled Hamner I.

      28.    Thereby, Defendant Davie made sure the agreement by which

Hamner I was settled did not restrict his and TCSS’ ability to retaliate against

Plaintiff by firing her because of Hamner’s statutory-protected conduct, which

included her internal complaint, her EEOC charge and the lawsuit Hamner filed in

Hamner I about the sexual harassment she suffered while she was employed and

worked at HMS.




                                         7
        Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 8 of 30




      29.     In setting this retaliatory trap, Defendant Davie lured Plaintiff toward

the trap by requesting Hamner to meet with him in his office, where and during

which Davie explicitly told Plaintiff he would “not pull the rug from underneath”

her job at CRMS and her job at CRMS would “be safe” until Plaintiff retired. Those

statements were falsehoods designed to hide Defendant Davie’s true retaliatory

intentions.

      30.     To facilitate his retaliatory plan for Plaintiff after she transferred to

another school – CRMS – Defendant Davie arranged for Plaintiff’s transfer to a

counselor’s position at CRMS in a way that violated TCSS’s policies and procedures

regarding transfers from a job at one TCSS school to a job at another TCSS school.

      31.     Hamner might be remiss if she did not also allege what resulted from

TCSS’s investigation of the sexual harassment about which she complained while

she was employed at HMS:

              a.    TCSS determined the harasser had, if fact, sexually harassed

      Hamner, for which TCSS gave the harasser only a written counseling

      memorandum;

              b.    As to the harasser exposing his penis, TCSS’ then-human

      resources director claimed TCSS was not responsible for doing anything

      about that because the conduct had occurred off school property and on the

      harasser’s and Hamner’s own time while the harasser and Hamner were off



                                           8
        Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 9 of 30




      and not at work, which was a mea culpa disclaimer that was contrary to law.

      This evidences the extent to which TCSS disregarded Hamner’s rights to be

      free of sexual harassment by a co-employee and TCSS’ disdain of and

      disregard toward Hamner’s complaints about sexual harassment and her right

      to be free from sexual harassment from other TCSS’ employees;

             c.     In Hamner I, TCSS’ then-human resources director gave sworn

      testimony that TCSS’ human resources policy that purported to prohibit

      sexual harassment was not a ‘zero tolerance” policy. Immediately after that

      testimony, he then demonstrated himself unable of testify to how much sexual

      harassment TCSS was willing to tolerate. This evidences that TCSS is willing

      to tolerate sexual harassment of its employees in general and Hamner in

      particular.

C.    TCSS’ and Henson’s sexually-hostile work environment at CRMS
      32.    In her job as a counselor at CRMS, plaintiff’s “boss” at the school was

the school’s principal, Defendant Henson.

      33.    Defendant Henson made Plaintiff’s work environment at CRMS a

sexually-hostile work environment, which included Henson engaging in creepy,

stalking actions toward Plaintiff based on and because of her gender and Henson

engaging sexually inappropriate conduct toward, and denigrating to, other females

because of their sex.



                                         9
 Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 10 of 30




34.   As to other females:

      a.     When talking to a buxom female teacher who taught at CRMS,

Defendant Henson, instead of looking the teacher in her eyes while talking to

her, stared at the teacher’s breasts, which made the teacher very

uncomfortable.

      b.     That teacher complained to Hamner about Henson staring at her

breasts while he talked to her, which was a complaint Plaintiff included in her

own complaint about Henson’s sexual harassment, which was a complaint

Plaintiff made to Defendant Mays, who at that time had become and was

TCSS’ director of human resources;

      c.     Henson otherwise denigrated women, including his referring to

a particular female parent of students at CRMS by stating exactly or words to

the effect: “We go to the same church. She drops her pants all the time and is

responsible for half of the divorces in our church.”

      d.     TCSS was aware of a complaint about what is described in

subparagraph (c) above, in that TCSS received a letter complaining about

Henson denigrating that female parent that way. Despite knowing of the

complaint about it, TCSS did nothing to stop such sexually-hostile and

sexually denigrating conduct by its principal, Defendant Henson.




                                  10
       Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 11 of 30




            e.     During her employment at CRMS, Plaintiff was aware of and

      knew about Henson’s sexually-hostile treatment of other women as described

      above, and Plaintiff was also aware TCSS failed to take prompt effective

      remedial action to stop Henson’s sexually-hostile and denigrating treatment

      of women.

            f.     Henson did not stare at the breasts of male teachers while Henson

      talked to them.

            g.     Henson did not describe male parents of students as dropping

      their pants all the time and being responsible for divorces.

      35.   As to Plaintiff, Henson exhibited sexually creepy and stalking behavior

toward Plaintiff based on Hamner’s sex by, among other things:

            a.     Henson drove the wrong way on a one-way street on school

      property while staring at Plaintiff and proceeded to pull his car beside where

      Plaintiff was standing, stopped there without getting out of his car and without

      rolling down a car window while he continued to stare at Plaintiff the entire

      time before he proceeded and drove away without offering anything that

      would legitimately explain this bizarre stalking behavior;

            b.     Henson followed Plaintiff on occasions when she left school

      property (e.g., when she left for lunch) and followed her back to school

      property when she returned to it;



                                          11
       Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 12 of 30




            c.     While Plaintiff was in her car parked on school property, Henson

      pulled the front of his car behind one of the rear tires of Plaintiff’s car and sat

      there in his car in that position for minutes staring at Plaintiff the entire time.

      Plaintiff was too afraid to get out of her car, Henson did not get out of his car

      before he eventually drove away without getting out of his car and without

      indicating anything that would legitimately explain this bizarre stalking

      behavior;

            d.     Henson otherwise stared at Hamner when they both were outside

      of CRMS.

            e.     Despite not wanting to, Henson insisted that Plaintiff ride with

      him in his car to go to a meeting off CRMS property;

            f.     Henson repeatedly invaded Plaintiff’s personal space and put his

      hand on her without her consent and with a suggestive look on his face.

      36.   Henson did not treat male employees in the ways he treated Hamner as

described above.

      37.   Henson denigrated Hamner in other ways based on her sex, her refusal

to acquiesce to and go along with his touching sexual suggestive advances, and/or

her complaint about his sexual harassment of her, including the following.




                                          12
       Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 13 of 30




            a.      Hamner was CRMS’ “building test coordinator,” a designation

      that made Hamner responsible for planning and administering annual

      standardized testing of students at CRMS.

            b.     As part of the process of fulfilling those “building test

      coordinator” responsibilities, Hamner was supposed to and should have given

      a presentation to CRMS’ teachers and administrative employees about

      standardized testing that was going to be done at CRMS.

            c.     Henson excluded Hamner from that presentation process.

            d.     Hamner complained internally about Henson excluding her from

      that process, which Henson continue to do even after TCSS’ central office

      member of management responsible for standardized testing throughout

      TCSS’ school system, who was female, counseled Henson that he had to

      include Hamner in the process. It took multiple occasions of that central office

      member of management talking to Henson to get him let Hamner do what she

      was supposed to do as the “building test coordinator” at CRMS.

      38.   Henson did not exclude TCSS’ male employees at CRMS from

participating in the planning and administration of standardized testing at CRMS.

      39.   Henson did not exclude TCSS’ employees who had not engaged in

statutory-protected conduct from participating in the planning and administration of

standardized testing at CRMS.



                                         13
        Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 14 of 30




      40.    Henson had no legitimate non-discriminatory and non-retaliatory for

excluding Hamner from fulfilling her “building test coordinator” responsibilities and

from the process of planning and administering standardized student testing at

CRMS.

      41.    Henson also treated an African-American female employee in a

denigrating way as follows:

             a.    The female employee was an African-American teacher who

      violated TCSS’ standardized testing policies by talking on a cell phone while

      she was supposed to be monitoring students who were taking standardized

      tests while the teacher was on the phone.

             b.    When Henson learned about the above-described violation of

      policy, Henson directed Hamner to not report it to standardized testing

      authorities/management in TCSS’ central office for Henson’s stated reason

      and in Henson’s words: “It would become a ‘black-white’ thing,” meaning it

      would become a racial dispute. Henson assumed the African-American

      female teacher would claim race discrimination if her policy violation was

      reported to standardized testing authorities/management in TCSS’ central

      office.




                                         14
       Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 15 of 30




            c.     Henson did not treat male African-American employees that

      way, or express that racist attitude toward them, in response to their violations

      of TCSS’ policies.

D.    Defendant Mays’ and TCSS’ ineffective and insufficient handling of
      complaints about Henson”s sexual discrimination toward and
      denigration of women

      42.   Hamner complained about Henson’s creepy, stalking conduct and other

sexual harassment to Defendant Mays to no avail.

      43.   Mays responded in part by telling Hamner to report her complaint about

Henson’s creepy, stalking conduct to the police, which Hamner did.

      44.   Mays falsely criticized Hamner about Hamner supposedly not promptly

reporting her complaint to the police after Mays instructed Hamner to do so, even

though Hamner in fact had promptly reported her complaint to the police after Mays

instructed Hamner to do so.

      45.   To Hamner’s knowledge, Mays did not conduct a reasonably sufficient

investigation of Hamner’s complaints.

      46.   Indeed to Hamner’s knowledge, Mays did not did not conduct any

investigation whatsoever about Hamner’s complaints about Henson’s sexual

harassment and creepy, stalking conduct.




                                         15
        Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 16 of 30




      47.    Mays certainly never told Hamner the results of any investigation Mays

may claim she conducted about Henson’s sexual harassment and creepy, stalking

conduct.

      48.    Mays, as TCSS’ human resources director, was particularly incapable

of reasonably investigating Hamner’s complaint, in that Mays has demonstrated a

willingness to use lewd and vulgar language and engage in lewd and vulgar behavior

herself, even in a public setting. Specifically, Mays has:

             a.     said the “F-word” and ‘titty,” “ass,” and “son- of-a-bitch” in a

      very public-setting; and in the same public setting

             b.     tried to “make fun” out of a scenario in which a man had his

      genital area pressed against her rear-end while Mays was bent over, by asking

      what part of the man’s body she felt bulging against her (implying she was

      feeling the man’s penis in an aroused state), only to have the man reply it was

      a hernia.

             c.    the foregoing was witnessed by many witnesses and is

      documented;

             d.    an employee can have no faith that a human resources director

      who engages in the conduct described above will give serious attention to a

      sexual harassment complaint like those made about Henson; and




                                         16
        Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 17 of 30




             e.     Hamner did not know the foregoing (the facts described in

      subparagraphs (a) and (b) above about Mays) at the time Hamner complained

      about Henson to Mays.

      49.    Hamner’s complaints about Henson was about conduct Hamner

reasonably believed violated Title VII’s prohibitions of gender discrimination and

sexual harassment and Title VII’s and § 1981’s prohibitions of retaliation.

      50.    In response to Hamner’s statutory-protected complaint about Henson,

             a.     all Defendants failed to take prompt, remedial action to eliminate

      the sexually-hostile environment in which Hamer had to work at CRMS and

      Henson’s denigrating treatment of women; and

             b.     instead, all Defendants retaliated against Hamner.

      51.    With knowledge of her statutory-protected internal complaint and her

statutory-protected conduct of filing an EEOC charge and Hamner I, all Defendants

participated in a process by which Hamner was suspended from her counseling job

at CRMS (which Defendants called placing Hamner on “administrative leave”) with

pay pending their purported investigation into Hamner’s “504 plans” not just at

CRMS but also Hamner’s previous “504 plans” at HMS.

      52.    The false and pretextual nature of this so-called investigation was

apparent from the start, in that:




                                         17
 Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 18 of 30




      a.       Hamner was give written notice, signed by Defendant Davie and

prepared by or with the input of Defendant Mays, that the investigation of

Hamner’s “504 plans” at CRMS included “504 plans” for a year that pre-dated

Hamner’s employment at CRMS and the preparation of which Hamner had

not been responsible when they were prepared, but were plans for which

Hamner’s predecessor at CRMS had prepared (or not) for that year and had

been responsible;

      b.       Hamner’s “504 plans” at Hillcrest Middle School had been

previously submitted to Greg Hurst, the member of TCSS’ management at

TCSS’ central office who was responsible for overseeing whether the “504

plans” of TCSS’ schools, including HMS, were proper and complied with

TCSS’s “504 plan” policies and requirements. Hurst had previously reviewed

and approved HMS’ “504 committee’s” “504 plans” for students at HMS

that Hamner and others on HMS’ “504 committee” prepared and were

responsible.

      c.       Indeed, Hurst had repeatedly complimented and even praised

Hamner for the “504 plans” Hamner submitted to him annually during her

employment at HMS and in her capacity as chair of HMS’ “504 committee.”

      d.       Hurst had repeatedly stressed that a “504 plan” was the

responsibility of the school’s “504 committee” as a whole and every member



                                  18
       Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 19 of 30




      of the committee and was not the responsibility of only the “504 committee’s”

      chair.

               e.    Nonetheless, the other members of HMS’ and CRMS’ respective

      “504 committees” were not suspended (were not placed on “administrative

      leave” or otherwise treated adversely), and were not investigated for the “504

      plans” they developed in their service on their respective school’s “504

      committee.”

               f.    Of the members of the respective 504 committees of HMS and

      CRMS,

                          i.      only Hamner was singled out and suspended

                     (placed on administrative leave) for investigation, and

                         ii.      only Hamner had engaged in the statutory-protected

                     conduct in which she had engaged as described herein

                     (specifically, having made an internal complaint about sexual

                     harassment, filing an EEOC charge and filing a lawsuit under

                     Title VII and § 1981).

      53.      “504 plans” are plans prepared by each TCSS’ school for the school’s

“504” students, who are students who have special education needs the school must

address in a written plan. Within schools within TCSS’ school system, preparation

of “504 plans” are the responsibility of the school’s “504 committee,” which



                                          19
        Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 20 of 30




typically consists of the school’s counsel(s), its principal or an assistant principal,

and the school’s nurse (if any) and perhaps a teacher at the school. One member of

the “504 committee” is designated as the chair of the committee.

      54.    Hamner served as the chair of the “504 committee” when she worked

as a counselor at HMS and later (next) at CRMS.

      55.    For her work as a 504 committee chair, Hamner receive a relatively

small stipend of extra pay, which was a stipend less than the amount paid as a stipend

to TCSS’ school employees for holding the position of “fishing coach.”

      56.    During Defendants’ investigation of Hamner and her suspension,

defendants prohibited Hamner from:

             a.     from having contact with TCSS employees, students and the

      parents of TCSS’ students;

             b.     from coming onto TCSS’ property; and

             c.     her access to TCSS’ e-mail system was promptly terminated.

      57.    The foregoing denied due process to Hamner and prevented her from

contacting witnesses who and obtain evidence that would support her claims and her

defenses to Defendants’ accusations against Hamner and her defenses to the charges

Defendants claimed they were investigating, which included evidence in the form of

e-mails on TCSS’ e-mail system that confirmed Hamner’s defenses to Defendants’

s accusations and charges.



                                          20
          Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 21 of 30




       58.    Defendants did not treat others on HMS’ and CRMS’ respective “504

committees” the way they treated Hamner.

       59.    Instead, they singled-out Hamner and treated her the way they treated

her because of her sex and in retaliation for her statutory-protected conduct described

herein.

       60.    In so doing, Defendants discriminated against Hamner based on her

sex.

       61.    In so doing, Defendants also retaliated/discriminated against Hamner

for her statutory-protected conduct

       62.    Based on the result of their pretextual investigation that singled only

Hamner out, all Defendants recommended that Hamner’s employment be

terminated.

       63.    Defendant Davie made that a formal recommendation to TCSS’ board.

       64.    After holding a hearing, TCSS’ board “rubber-stamped” and accepted

Defendant Davie’s recommendation and thereby terminated Hamner’s employment

with TCSS.

       65.    All the recommendations described above were based on and made

because of both Hamner’s sex/gender and in retaliation/discrimination for Hamner’s

statutory-protected conduct




                                          21
       Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 22 of 30




      66.   Upon Hamner’s information and belief, TCSS has never terminated an

employee because of conduct allegedly committed in connection with a “504 plan”

for any student at a TCSSS school.

      67.   This despite that Hamner’s predecessor as chair of the “504 committee”

at CRMS:

            a.     failed to prepare any “504 plan” for CRMS’ students for which

      a “504 plan” was required by both TCSS’ policies and “504 law”; and

            b.     for some CRMS’ students for which a “504 plan” was required,

      Hamner’s predecessor as chair of the “504 committee” at CRMS prepared

      “504 plans” that were not on TCSS’ designated “504 plan” forms bt were

      hand-written on various loose pages from a spiral notebook and failed to meet

      even basic and rudimentary requirements of a “504 plan”;

            c.     nonetheless, Hamner’s predecessor and other members of

      CRMS’ “504 committee” were not disciplined or otherwise held accountable

      for their “504 committee’s defective “504 plans.”

            d.     they had not engaged in the statutory-protected conduct in which

      Hamner had engaged as escribed above, and at least one of them (Henson)

      was a male




                                        22
        Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 23 of 30




      68.    Defendant Mays later contended in sworn testimony that Hamner’s

conduct as a “504 committee” member violated “504 law,” which was a position

Defendant Davie and TCSS’ counsel eschewed at the hearing before TCSS’ board.

      69.    Defendants’    inconsistent    positions   as   described   above   (68)

demonstrates the pretextual nature of Defendants’ treatment of Plaintiff.

      70.    At the hearing before TCSS’ board, Defendant Davie and TCSS falsely

attempted to fault Hamner for allegedly modifying a TCSS’ “504 plan” official form,

despite that Hamner did not modify the form at issue but had merely completed it

and that despite:

             a.     Hamer’s predecessor failed to use TCSS’ “504 plan” official

      forms as described in paragraph 67 above;

             b.     a male counselor who chaired and was a member of the “504

      committee” at another TCSS school did not use TCSS’ “504 plan” official

      forms, but instead used forms of his own creation.

             c.     that male counselor like Hamner’s predecessor counselor and

      chair of the “504 committee” at CRMS, was not disciplined or otherwise

      adversely held accountable for not using or altering TCSS’ “504 plan” official

      forms, and the male employee like Hamner’s predecessor had not engaged in

      statutory-protect conduct.




                                           23
       Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 24 of 30




      71.    Again, Defendants singled-out Hamner and treated her the way they

treated her because of her sex and in retaliation for her statutory-protected conduct

described herein.

      72.    Defendants sex discrimination and retaliation against hamner did not

end with the termination of her employment.

      73.    Thereafter, Defendants Davie, Mays and TCSS took the unprecedented

step of complaining about Hamner to Alabama’s Board of Education (“ABE”) in an

effort to get that Board to revoke Hamner’s license to work as a counselor in

Alabama schools.

      74.    ABE recognized this was unprecedented and refused to do so. Instead,

ABE merely required that Hamner explain her side about what happened and

required her to undergo 504 training in the form of reading ABE’s manual on 504

requirements.   Before that, Hamner’s only official 504 training had been 6-

documented hours of total training provided by TCSS, none of which prohibited the

conduct based on which TCSS pretextually terminated Hamer’s employment.

ABE’s 504 manual also did not prohibit the conduct based on which TCSS

pretextually terminated Hamer’s employment

IV.   COUNT I- GENDER DISCRIMINATION IN VIOLATION OF TITLE
      VII

      75.    Hamner reasserts all allegations above. This is not boilerplate, but to

eliminate needless repetition


                                         24
       Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 25 of 30




      76.     TCSS suspended and terminated Hamer’s employment and otherwise

discriminated against Hamner because of and on the basis of her female gender.

      77.     Defendants’ stated purported reasons for their treatment of Hamner

were false and pretextual reasons to hide their true gender discriminatory motive.

      78.     Said gender discrimination proximately caused damages to Hamner,

including without limitation, mental anguish and lost back pay and benefits and other

pecuniary damages.

      79.     Wherefore, Hamner demands judgment against TCSS in the form of:

              a.    an award of compensatory damages in an amount to be

      determined by the jury;

              b.    an award of back pay and benefits plus pre-judgment interest in

      amounts to be determined by the jury;

              c.    an order that reinstates Hamner’s employment with TCSS, or

      preferably in lieu of reinstatement, an award of front pay and benefits for a

      period of six years in amounts to be determined by the jury;

              d.    an award of punitive damages in an amount to be awarded by the

      jury;

              e.    a declaratory judgment that TCSS discriminated Hambner based

      on and because of her gender;




                                         25
        Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 26 of 30




             f.     an injunction that enjoins TCSS and its agents and employees

      from further discriminating against Hamner based on or because of her gender

      in violation of Title VII;

             g.     an award of Hamner’s reasonable attorneys’ fees and expenses,

      plus costs.

V.    COUNT I- A SEXUALLY-HOSTILE WORK ENVIRONMENT IN
      VIOLATION OF TITLE VII
      80.    Hamner reasserts all allegations in paragraphs one through seventy-four

above. This is not boilerplate, but to eliminate needless repetition.

      81.    Defendants created and maintained a sexually-hostile environment in

which Hamner had to work for TCSS at CRMS, which culminated in the suspension

and ultimately the termination of Hamner’s employment as described above.

      82.    After receiving complaints about the sexually-hostile environment,

defendants failed to take prompt remedial measures to eliminate it.

      83.    The sexually-hostile environment constituted discrimination against

Hamner based on and because of sex.

      84.    The sexually-hostile environment constituted discrimination against

Hamner based on and because of sex in violation of Title VII.

      85.    Said sex discrimination proximately caused damages to Hamner,

including without limitation, mental anguish and lost back pay and benefits and other

pecuniary damages.


                                          26
        Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 27 of 30




      86.     Wherefore, Hamner demands judgment against TCSS in the form of:

              a.    an award of compensatory damages in an amount to be

      determined by the jury;

              b.    an award of back pay and benefits plus pre-judgment interest in

      amounts to be determined by the jury;

              c.    an order that reinstates Hamner’s employment with TCSS, or

      preferably in lieu of reinstatement, an award of front pay and benefits for a

      period of six years in amounts to be determined by the jury;

              d.    an award of punitive damages in an amount to be awarded by the

      jury;

              e.    a declaratory judgment that TCSS discriminated Hamner based

      on and because of sex;

              f.    an injunction that enjoins TCSS and its agents and employees

      from further discriminating against Hamner based on or because of sex in

      violation of Title VII;

              g.    an award of Hamner’s reasonable attorneys’ fees and expenses,

      plus costs.

VI.   COUNT III-RETALIATION IN VIOLATION OF TITLE VII
      87.     Hamner reasserts all allegations in paragraphs one through seventy-four

above. This is not boilerplate, but to eliminate needless repetition.



                                          27
        Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 28 of 30




      88.    Defendants retaliated/discriminated against Hamner, including in

connection with its investigation of her and TCSS’ suspension and eventually its

termination of her employment and otherwise retaliated/discriminated against

Hamner based on her protected opposition to employment practices prohibited by

Title VII and based on her participation in conduct protected by Title VII.

      89.    Said retaliation/discrimination was a “but for” cause and a

substantially-motivating cause of Defendants’ treatment of Hamner, and it caused

damages to Hamner, including without limitation, mental anguish and lost back pay

and benefits and other pecuniary damages.

      90.    Defendants’ stated purported reasons for their treatment of Hamner

were false and pretextual reasons to hide their true retaliatory/discriminatory motive.

      91.    Wherefore, Hamner demands judgment against TCSS in the form of:

             a.     an award of compensatory damages in an amount to be

      determined by the jury;

             b.     an award of back pay and benefits plus pre-judgment interest in

      amounts to be determined by the jury;

             c.     an order that reinstates Hamner’s employment with TCSS, or

      preferably in lieu of reinstatement, an award of front pay and benefits for a

      period of six years in amounts to be determined by the jury;




                                          28
        Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 29 of 30




              d.    an award of punitive damages in an amount to be awarded by the

      jury;

              e.    a declaratory judgment that TCSS retaliated/discriminated

      Hamner based on her conduct protected by Title VII;

              f.    an injunction that enjoins TCSS and its agents and employees

      from further retaliating/discriminating against Hamner based on or because of

      her conduct protected by Title VII;

              g.    an award of Hamner’s reasonable attorneys’ fees and expenses,

      plus costs.

VII. COUNT IV-RETALIATION IN VIOLATION OF § 1981

      92.     Hamner reasserts the same retaliation claim she asserts in Count III

above against all Defendants under § 1981, for which she seeks the same relief

requested in Count III above against each Defendant separately and severally.

      93.     Hamner asserts this 1981 Count this way for the sake of brevity and to

avoid needless repetition.

VIII. COUNT V-BATTERY AGAINST HENSON AND TCSS

      94.     Hamner reasserts all allegations about Henson in paragraphs one

through seventy-four above. This is not boilerplate, but to eliminate needless

repetition.




                                         29
       Case 7:18-cv-01838-LSC Document 1 Filed 11/05/18 Page 30 of 30




      95.    Each time Henson touched Hamner, it was not consensual on Hamner’s

part, and each touching constituted a battery on Hamner.

      96.    These batteries were intentional torts.

      97.    Said batteries proximately caused damages to Hamner, including

without limitation emotional distress and mental anguish.

      98.    Wherefore, Hamner demands judgment against Henson and TCSS,

separately and severally in the form of:

             a.    Awards of compensatory and punitive damages in amounts to be

      determined by the jury, plus costs.

              ***HAMNER DEMANDS A TRIAL BY JURY***


                                       s/  Barry V. Frederick
                                       Barry V. Frederick (ASB-1979-C65B)
                                       Attorney for Plaintiff Shannon Hamner

OF COUNSEL:

THE FREDERICK FIRM
5409 Trace Ridge Lane
Birmingham, Alabama 35244
(205) 739-0043 phone
(205) 739-0044 fax
Barry@frederickfirm.net
*Plaintiff will have Defendants served by certified mail or by hand.




                                           30
